    Case 2:20-cv-00517-JTM-DMD Document 117-1 Filed 07/12/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA
__________________________________________
                                           )
 JERRY ROGERS, JR.,                        )
                                           )
                  Plaintiff                )
      v.                                   ) Case No. 2:20-cv-00517
                                           )
 SHERIFF RANDY SMITH, DANNY                ) JUDGE: MILAZZO
 CULPEPER, and KEITH CANIZARO,             )
                                           ) MAG. JUDGE: DOUGLAS
                 Defendants                )

 Local Rule 5.6 Non-Confidential Memorandum in Support of Plaintiff’s Ex Parte Motion
          for Leave to File Motion for Protective Order Under Seal (R. Doc. 82)

         NOW INTO COURT, through undersigned counsel, comes Plaintiff Jerry Rogers, Jr., and

pursuant to Local Rule 5.6 and this Court’s June 30, 2021 Order (R. Doc. 111) respectfully moves

this Honorable Court to issue an Order directing the Clerk of Court to seal Plaintiffs’ Motion for

a Protective Order (R. Doc. 82) and attachments.

   I.       Factual Background

         The Motion for a Protective Order and its exhibits contain information regarding a closed

criminal investigation. Because law enforcement found “no identified victims of a crime, and no

evidence,” the “investigation was closed.” Ex. 2 to R. Doc. 82 at 1, 6. The allegations underlying

the closed investigation are inflammatory and wholly irrelevant to this litigation.

         The information would serve only to embarrass parties and non-parties if filed into the open

record of this Court. Sealing is necessary to protect parties and non-parties from further abuse of

this information to harass, intimidate, and embarrass them.

   II.      Legal Argument

         A district court’s decision to seal records is reviewed on appeal for abuse of discretion.

S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 849 (5th Cir. 1993). Courts have recognized a common



                                                  1
    Case 2:20-cv-00517-JTM-DMD Document 117-1 Filed 07/12/21 Page 2 of 3




law right of the public to access judicial records. Nixon v. Warner Comms., Inc., 435 U.S. 589, 597

(1978); Macias v. Aaron Rents, Inc., 288 F. App’x 913, 915 (5th Cir. 2008). While the common

law creates a presumption in favor of the public’s access, it is not an absolute right. See Van

Waeyenberghe, 990 F.2d at 849. A court may deny access to records if they become a vehicle for

improper purposes. United States v. Holy Land Found. for Relief and Dev., 624 F.3d 685, 689-90

(5th Cir. 2010).

       To invoke the court’s power to seal documents, the party seeking nondisclosure must show

that the interest in secrecy outweighs the presumption in favor of access. See Van Waeyenberghe,

990 F.2d at 848. For example, in determining whether to grant a protective order, the court must

balance the requesting party's need for the information against the injury that might result if

uncontrolled disclosure is compelled. Gutierrez v. Benavides, 2013 U.S. Dist. LEXIS 91490 at *9-

10 (S.D. Tex. 06/11/13). Through this balancing process, courts should afford due weight to the

affected party's privacy interests. Id. (citing Seattle Times Co. v. Rhinehart, 467 U.S. 20, 34-36,

104 S.Ct. 2199, 81 L.Ed.2d 17 (1984)). Protective orders are intended to protect these privacy

interests and prevent the infliction of unnecessary or serious pain on parties entitled to such

protection. Id. See also Westside-Marrero Jeep Eagle, Inc. v. Chrysler Corp., 1998 WL 186728,

*1 (E.D. La. 1998) (granting protective order in which judicial record contained sensitive and

proprietary financial information about individual dealerships that, which if unsealed, could cause

commercial and competitive harm to such dealers); Shell Exploration and Production Co. v.

Robinson, 2001 WL 149054, *1 (E.D. La 2001) (granting protective order to prevent parties in

litigation from gaining access to privileged and confidential technological information).

       In this case, there is no significant public interest in the details of a closed investigation

into inflammatory allegations involving parties and non-parties that were deemed unfounded, and




                                                 2
     Case 2:20-cv-00517-JTM-DMD Document 117-1 Filed 07/12/21 Page 3 of 3




the facts of which are not relevant to this litigation. Plaintiff, a party and a private person, objects

to the disclosure, as it contains information about parties and non-parties who are not public

officials. Plaintiff would be prejudiced by the disclosure of information related to an investigation

into inflammatory and unfounded allegations. There is no proper purpose in this litigation for

introduction of information related to inflammatory and unfounded allegations.

        Defendants now seek to introduce into the record of this judicial proceeding references to

an irrelevant, inflammatory, unfounded, and closed investigation. They cannot identify how this

information is relevant to the subject proceeding. Thus, Plaintiff filed a Motion for Protective

Order, and a motion to file it under seal.

    III. Extent of Request

        Plaintiff requests that the documents be sealed through trial and will request that they be

maintained as such.

                                        Respectfully Submitted:

                                        MOST & ASSOCIATES

                                        /s/ Hope A. Phelps
                                        HOPE PHELPS (La. Bar No. 37259)
                                        WILLIAM MOST (La. Bar No. 36914)
                                        DAVID LANSER (La. Bar No. 37764)
                                        201 St. Charles Ave., Ste. 114, # 101
                                        New Orleans, LA 70170
                                        T: (504) 256-4615
                                        Email: hopeaphelps@outlook.com
                                        Counsel for Plaintiff, Jerry Rogers, Jr.




                                                   3
